94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John DOE, Defendant-Appellant.
No. 95-30400.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 6, 1996.*Decided Aug. 12, 1996.

Before:  ALARCON, NORRIS, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Appellant, a juvenile, appeals the district court's order remanding him to the custody of the Attorney General for a period of forty-seven months.


3
United States v. R.L.C., 503 U.S. 291, 307 (1992), holds that although the Sentencing Guidelines do not apply directly to juvenile proceedings, the upper limit of the proper Guideline range sets the "maximum term for which a juvenile may be committed to official detention absent circumstances that would warrant departure under § 3553(b)."   The upper limit of the Guideline range in this case was a twenty-four month term of incarceration.


4
We vacate the sentence in this case, only.  We do not disturb the sentence appellant was serving concurrently for assault with a dangerous weapon with intent to do bodily harm.


5
The sentence is VACATED, and the cause is REMANDED for further proceedings.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3